NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0511-17T1

DAVID GUIRGUESS,

        Plaintiff-Appellant,

v.

PUBLIC SERVICE ELECTRIC AND
GAS COMPANY AND PUBLIC SERVICE
ELECTRIC AND GAS SERVICES
CORPORATION AND RICHARD BLACKMAN,

     Defendants-Respondents.
__________________________________

              Argued May 24, 2018 – Decided July 30, 2018

              Before Judges Simonelli and Rothstadt.

              On appeal from Superior Court of New Jersey,
              Law Division, Middlesex Company, Docket No.
              L-3041-17.

              Darren C. Barreiro argued the cause for
              appellant (Greenbaum, Rowe, Smith & Davis,
              LLP, attorneys; Darren C. Barreiro, of counsel
              and on the briefs; Irene Hsieh, on the
              briefs).

              Sean P. Lynch argued the cause for respondents
              (Fisher & Phillips, LLP, attorneys; Sean P.
              Lynch and Valerie C. Curry, on the brief).
PER CURIAM

     Plaintiff David Guirguess appeals from the September 15, 2017

Law Division order, which granted the motion of defendants Public

Service Electric and Gas Company, Public Service Electric and Gas

Services Corporation, and Richard Blackman to compel arbitration.

We reverse and remand.

     In December 2008, plaintiff was offered a position as a

Nuclear Shift Supervisor in the Salem Operations Department of

PSEG Power Nuclear LLC (PSEG Power), a subsidiary of Public Service

Enterprise Group Incorporated (PSEG).   The offer letter specified

his salary and benefits and that his employment with PSEG Power

was at-will.   Enclosed with the letter was a mandatory arbitration

agreement:

          As a condition of my employment, I agree to
          waive my right to a jury trial in any action
          or proceeding related to my employment with
          PSEG. I understand that I am waiving my right
          to a jury trial voluntarily and knowingly, and
          free from duress or coercion.     I understand
          that I have a right to consult with a person
          of my choosing, including an attorney, before
          signing this document.      I agree that all
          disputes relating to my employment with PSEG
          or termination thereof, whether based upon
          statute, regulation, contract, tort or other
          common law principles, shall be decided by an
          arbitrator through the Labor Relations Section
          of the American Arbitration Association.

          Any and all disputes arising out of or
          relating to this Agreement or my employment,

                                 2                          A-0511-17T1
          other   than   an   unemployment   or   workers
          compensation claim, will, at the demand of
          either me or PSEG, whether made before or
          after the institution of any legal proceeding,
          be resolved through binding arbitration
          administered by the American Arbitration
          Association (AAA) in accordance with the
          Employment Dispute Resolution Rules of the AAA
          and with the United States Arbitration Act.
          The arbitration will be conducted before one
          arbitrator in Newark, New Jersey or by mutual
          consent at another agreed upon location. If
          the parties cannot agree on the arbitrator
          within 30 days after the demand for an
          arbitration, then either party may request the
          AAA to select the arbitrator, which selection
          will be deemed acceptable to both parties. To
          the    maximum    extent    practicable,    the
          arbitration proceeding will be concluded
          within 180 days of filing the demand for
          arbitration with the AAA. All costs and fees
          of the arbitration will be shared equally by
          the parties, unless otherwise awarded by the
          arbitrator.    Each party agrees to keep all
          such disputes and arbitration proceedings
          strictly confidential except for disclosure of
          information required by law.        Each party
          further agrees to abide by and perform any
          award rendered by the arbitrator, and that a
          judgment of a court of competent jurisdiction
          may be entered on the award.

     In May 2011, plaintiff was offered the position of Project

Manager with PSEG Services Corp.    The offer letter specified his

salary and stated he would "continue to be eligible to participate

in PSEG [Services Corp.'s] discretionary Performance Incentive

Plan (PIP) under the terms and conditions of that plan."         The

letter did not mention arbitration and enclosed no arbitration

agreement.

                                3                           A-0511-17T1
     Plaintiff's employment was terminated on September 9, 2016.

On May 18, 2017, he filed a complaint against defendants, alleging

a violation of the New Jersey Conscientious Employee Protection

Act, N.J.S.A. 34:19-1 to -14; violation of the New Jersey Law

Against Discrimination (LAD), N.J.S.A. 10:5-1 to -49; aiding and

abetting discrimination under the LAD; and wrongful termination.

     Defendants     filed   a   motion   to   compel   arbitration,   and

requested oral argument if plaintiff filed opposition.         Plaintiff

filed opposition.    Without hearing oral argument, on September 15,

2017, the motion judge entered an order dismissing the complaint

with prejudice and compelling arbitration before the AAA.             The

judge gave no reasons for this ruling.        This appeal followed.

     Pursuant to Rule 1:6-2(d), Civil Part motions, other than

certain exceptions set forth in Rule 1:6-2(b), must be listed for

oral argument if "a party requests oral argument in the moving

papers or in timely-filed answering or reply papers, or . . .

unless the courts directs."        A request for oral argument by a

party is required to be granted as of right.           Great Atl. & Pac.

Tea v. Checchio, 335 N.J. Super. 495, 497-98 (App. Div. 2000).

Furthermore, a party filing opposition papers to a motion need not

make a separate request for oral argument.         Vellucci v. DiMella,

338 N.J. Super. 345, 347-48 (App. Div. 2001).



                                    4                            A-0511-17T1
     In addition, "Rule 1:7-4(a) requires a judge to issue a

decision either orally or in writing which 'find[s] the facts and

state[s] its conclusions of law thereon in all actions tried

without a jury[.]'"     In re Tr. Agreement Dated Dec. 20, 1961, by

& between Johnson & Hoffman, Lienhard & Perry, 399 N.J. Super.

237, 253 (2006) (alterations in original), aff'd, 194 N.J. 276

(2008).    "The purpose of the rule is to make sure that the court

makes its own determination of the matter."           Id. at 254.

  "When a trial court issues reasons for its decision, it 'must

state clearly [its] factual findings and correlate them with

relevant legal conclusions, so that parties and the appellate

courts    [are]   informed   of    the    rationale   underlying     th[ose]

conclusion[s].'"     Avelino-Catabran v. Catabran, 445 N.J. Super.

574, 594 (App. Div. 2016) (alteration in original) (quoting Monte

v. Monte, 212 N.J. Super. 557, 565 (App. Div. 1986)).              When that

is not done, a reviewing court does not know whether the judge's

decision is based on the facts and law or is the product of

arbitrary action resting on an impermissible basis.            See Monte,

212 N.J. Super. at 565.

     The manner in which a judge complies with the Rule is left

to the judge's discretion.        In re Tr. Agreement Dec. 20, 1961, 399

N.J. Super. at 253.     A judge is not required to specify grounds

for the denial of a motion and, instead, can rely upon reasons

                                      5                              A-0511-17T1
expressed by a party.   Id. at 253-54.    However, the judge must

make "such reliance 'explicit.'" Allstate Ins. Co. v. Fisher, 408

N.J. Super. 289, 301 (App. Div. 2009); Pressler & Verniero, Current

N.J. Court Rules, cmt. 1 on R. 1:7-4 (2018). The judge must "clear

the extent of [the judge's] agreement with and reliance on [the]

proposed findings of fact and conclusions of law," demonstrating

that the judge "carefully considered the evidentiary record and

did not abdicate [the judge's] decision-making responsibility."

In re Tr. Agreement Dated Dec. 20, 1961, 399 N.J. Super. at 254.

     Here, defendants requested oral argument, yet the motion

judge decided the motion on the papers without argument.      There

is nothing in the order granting defendants' motion in this matter

that confirms that the judge made an independent decision based

upon an analysis of the facts and applicable law.       "While the

failure to provide reasons necessitates a remand, we are left with

the option of remanding for a statement of reasons or reversing

and remanding for consideration of the motion . . . anew.          We

determine that the latter course of action is appropriate here."

Fisher, 408 N.J. Super. at 303.

     The order under review is vacated.    The matter is remanded

and the motion judge is directed to reconsider defendants' motion

with oral argument and enter a new order, together with a written



                                  6                         A-0511-17T1
or oral statement of reasons in conformity with Rule 1:7-4.    We

do not retain jurisdiction.




                               7                        A-0511-17T1